Order entered January 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00033-CV

                         IN RE MARY CANDACE EVANS, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                          ORDER
       The Court has before it Relator’s Petition for Writ of Mandamus. The Court requests that

Real Party in Interest and Respondent file any responses by January 20, 2014.




                                                     /s/   JIM MOSELEY
                                                           JUSTICE